—In a proceeding pursuant to CPLR article 78 to review a determination of the State of New York Department of Motor Vehicles Traffic Violations Bureau Appeals Board, dated April 27, 1994, which, after a hearing, sustained the determination of an Administrative Law Judge finding, inter alia, the petitioner guilty of violating Vehicle and Trafiic Law § 385 (9), the appeal, as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Queens County (Polizzi, J.), dated May 19, 1995, as granted that branch of the petition which was to annul the determination that the petitioner violated Vehicle and Traffic Law § 385 (9).
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, that branch of the petition which was to annul the determination that the petitioner violated *414Vehicle and Traffic Law § 385 (9) is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The Supreme Court determined that a summons was improperly issued to the petitioner pursuant to . Vehicle and Traffic Law § 385 (9) and therefore annulled the determination of the Appeals Board finding that the petitioner violated that statute. We conclude that this was error. Vehicle and Traffic Law § 385 prohibits, inter alia, the operation in a city "not wholly included within one county” of a vehicle which exceeds the weight limitations established by that city’s department of transportation regulations. Accordingly, a summons issued under Vehicle and Traffic Law § 385 (9) was a proper means of charging the petitioner with operating a garbage truck in Queens which exceeded the city’s applicable weight regulations (see, e.g., Matter of Corona Ready Mix v State of N. Y. Dept. of Motor Vehicles Traffic Violations Bur. Appeals Bd., 226 AD2d 630; Matter of Allied Sanitation v Adduci, 226 AD2d 195). The determination of the Appeals /Board that the petitioner violated Vehicle and Traffic Law § 385 (9) is therefore confirmed, and the proceeding is dismissed. O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.